DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Casanova et al [US 2015/0356498] in view of Agam et al [US 2017/0191849] or a Provisional Application No. 62/06,156.
Claim 1.   A method for goal oriented navigational guidance via metadata extraction utilizing a virtuous cycle including sensors (the virtual parking system 100 including sensors, see Fig. 4, para [0045, 0063]), machine learning center (“MLC”) (the learn mode, see para 0103]), and cloud- based network (“CBN”) (the computing cloud 330 and servers 320, see para [0070, 0097]), comprising:
detecting a vehicle approaching a preset destination in accordance with information obtained from a Global Positioning System (“GPS”) navigation system (the vehicle navigation by the GPS, para [0101]);

obtaining, from the virtuous cycle, parking options nearby the preset destination in accordance with present time, traffic condition, and events (the PAS computer calculates a probability for parking space availability/option in given geographical segments for a final selected destination to a driver/user, see Fig. 2, para [0004, 0024, 0043, 0106]); and
displaying parking options via a parking compass of the GPS navigation system to inform a driver of the vehicle about potential locations for parking (the GUI to display of available parking space and location using satellite images in real-time, see Fig. 2, abstract, para [0043]).
But Casanova et al fails to disclose signaling at least a portion of outward facing cameras mounted to the vehicle for capturing external images representing a surrounding environment in which the vehicle operates.  However, Casanova et al discloses the base station 200-2 can avoid associating a tag 102 not within corresponding space 2, by using the foregoing methods, and by using some other means of detecting a vehicle, for example using a magnetic field sensor, radar, sonar, a magnetic or electric switch, an optical sensor, or a camera, see Fig. 4, para [0063, 0065]).
Agam et al suggests that in an implementation, parking-related statistical and real-time data and data received from routing data providers is normalized as normalized data. Using the normalized data, a computer calculates a probability for parking space availability in given geographical segments for a selected destination, routes to available parking, probability, and an estimated time to park (ETP)=estimated time to drive around (ETDA)+estimated time to walk (ETW) using the normalized statistical data and the selected destination. The calculated routes to available parking are evaluated in combination with user preferences to rank the calculated routes to available parking. The ranked routes to available parking are initiated for display on a graphical user interface (GUI) (see abstract, par [0004]).
An in-vehicle installed solution could, for example, be installed by an auto maker and include both hardware and software integrated with an automobile such as applications, sensors, digital cameras, etc.) that can be used by the PAS to provide the above-mentioned and other functions consistent with this disclosure	 (see para 0024]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the in-vehicle digital camera sensor of Agam et al for the base station camera of Casanova et al for providing convenience, reliable and extending use of the vehicle digital camera to capture images in front of vehicle including parking space, objects, animals, people, icy road, rain, snow and road conditions to notify a driver for identifying a parking slot and/or to preventing of accident.  Furthermore, the digital cameras built-in a vehicle is very well known in the automobile industries and available on the market.

Claim 2.  The method of claim 1, further comprising presenting a probability of available parking spaces on the parking compass based on which direction the vehicle turns (the system 100 to guiding or directing a vehicle to a parking space, see Fig. 3, para [0061]).

Claim 3.  The method of claim 1, further comprising changing predefined modalities set by the GPS navigation system to proceed looking for a nearby parking space based on a direction shown by the parking compass (the GPS navigation indicating of  parking spaces 1, 2 and 3, see Figs. 4, 5, para [0101]).

Claim 4.  The method of claim 1, further comprising activating a GPS refinement (“GR”) model connected to the vehicle, MLC, and CBN to generate a search path near the preset destination for parking spaces (as cited in respect to claim 1 above, wherein the system 100 operates to receive GPS information for indicating different routes to the final selected parking destination, see Fig. 5, para [0101, 0113]).

Claim 5.  The method of claim 1, further comprising uploading the external images from a vehicle onboard computer (“VOC’’) to the virtuous cycle via a wireless communication network (the Bluetooth, cellular, GPS, IR, UF, WiFi and/or wireless network, see Figs. 9, 10, para [0088, 0089, 0134]).

Claim 6.  The method of claim 1, wherein detecting a vehicle approaching a preset destination includes determining whether the preset destination provides parking in accordance with historical data from the CBN associated with the preset destination (the previous information regarding to the parking space locations, see para [0113, 0114]).

Claim 7.  The method of claim 1, wherein signaling at least a portion of outward facing cameras (as the combination of the vehicle camera between Casanova et al and Agam et al in respect to claim 1 above), and includes signaling audio sensors to record audio data from the surrounding environment in which the vehicle operates (the microphone 830, see Fig. 26, para [0135, 0140]).

Claim 8.  The method of claim 1, wherein obtaining, from the virtuous cycle, parking options includes receiving a suitable parking spot nearby the preset destination in accordance with street safety, weather condition, parking pricing, likely availability of parking, or neighborhood crime rate (the parking environment including icy, snow conditions, free parking, paying parking and available or specific packing spaces, see para [0125-0128]).

Claim 9.  A method for managing crowd source data facilitated by a crowd source data (“CD”) model communicatively coupled to a virtuous cycle containing sensors, a machine learning center (“MLC”), and a cloud-based network (“CBN”), comprising:
receiving an incentive message from a CD model requesting a vehicle to pass through a location for collecting real-time video associated with the location;
signaling at least a portion of outward facing cameras mounted to the vehicle for capturing external real-time images representing a surrounding environment containing the location through or by which the vehicle passes;
uploading the external real-time images to cloud-based processors to process and categorize captured real-time image information for a geographic area including the location; and forwarding a report describing a monitoring record of the location to a subscriber (as the combination of the vehicle camera between Casanova et al and Agam et al in respect to claim 1 above, and including the servers 320 with one or more databases for storing and monitoring a vehicle parking environment and road surface conditions in real-time, see Figs. 4, 26, para [0012, 0070, 00124-129]).

Claim 10.  The method of claim 9, further comprising creating a bidding process for receiving incentives for driving through the location (the system 100 enables bidding for specific parking spaces, see para [0129]). 

Claim 11.  The method of claim 9, further comprising rerouting trips to cover the location on a regular basis (the system 100 can providing information relating to distance, routes and other events to mapping for most of the relevant areas of the city, shopping, office, industrial areas where the parking is dense, see para [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mendelson discloses the display method is a unique way to bridge existing devices like cellular phones, in-car system and in-car navigation and other Bluetooth devices. The system provides an overlay display method over the existing navigation system mapping or floor map or floor images, as a real-time floating display, or as a waypoint to overcome the limitations of GPS based systems and the existing mapping systems, the indicator placed overlay on the floor plan image, it may further include providing a visual indication a circle on the floor plan image of the path, wherein the visual indication—the circle indicates an area of the indoor map where the location information identifies a particular location and the circle provides the accuracy radius circle.  The navigation system will enable remote planning based on downloaded local floor-plans the floor mapping or floor images—the indoor view images of the local building facility, or local navigation, when the location's floor plan can be triggered to down-loaded at the destination. An example of this would be at the entrance of a shopping mall, a department store, an amusement park, a museum, a parking garage, a downtown area of a city, and the like.	[US 9,602,193] and [US 9,961,507]
Publicover et al discloses the traffic and parking management system is in signal communication with vehicles to direct them to park in specific locations that are under the systems authority. The system tracks and determines the availability of parking spaces via a digital camera network, and then allocates spaces based on need, predicted availability, and predicted arrival time at a preferred destination or vicinity. The vehicles are directed to the space so allocated, and in the case of a pay for parking system, billed by the system. The traffic and parking management system operates in conjunction with a smart traffic control device which transmits information to approaching vehicles regarding its current and future state enabling vehicles to control their speed to avoid arriving at the traffic control device until it permits the passage of traffic, thus avoiding stopping, idling and reaccelerating when reaching the traffic control device.	[US 2020/0242924]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/13/2022